Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
In the application, Claim 1 been amended to rectify 112 issues as follows:
Regarding Claim 1, line 32, the existing language:
“stacked discharging cap parts, provided with opening parts”
Has been amended to:
-- stacked finishing cap part and discharging cap part, provided with opening parts -- 

Allowable Subject Matter
Claim 1 and associated dependent claims 2 and 3 are allowed.  The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior art is recited below:
Lee (Korean Patent Publication KR10-1447658, English Machine Translation provided by Applicant on 03/16/2021 relied upon below) teaches (Figure 8):
  A fixing member (110) provided with a vertical cylinder having an opened front and rear ends thereof and provided with a fixing flange part horizontally extended at a right angle from an upper end of the vertical cylinder (as illustrated in Figure 8),
a finishing cap part (130) provided with a passage formed by a central part thereof (as illustrated by the air flow arrows in Figure 8), provided with a finishing part (132) formed with a narrow upper end (top end of 130) and a wide lower end (bottom end of 130) to surround the passage, provided with an opening part (opening at the top of 130) at the narrow upper end of the finishing cone part, provided with a finishing flange part (131) horizontally extended from the wide lower end of the finishing cone part, and provided with fastening holes (holes in which the fastener is inserted upon installation) in the finishing flange part, 
a discharging cap part (120) provided with a passage formed by a central part thereof (as illustrated by the air flow arrows in Figure 8), provided with a discharging part (122) formed with a narrow upper end (top end of 120) and a wide lower end (bottom end of 120) to surround the passage, provided with an opening part (opening at the top of 120) at the narrow upper end of the discharging cone part, provided with a finishing flange part (121) horizontally extended from the wide lower end of the finishing cone part, provided with fastening holes (holes in which the fastener is inserted upon installation) in the finishing flange part, so that finishing cap part (130) and the discharging cap part (120) are assembled and installed correspondingly (as illustrated in Figure 8),
a backdraft prevention member (140) provided with a hemispherical curved plate body (142) having a middle part thereof protruding in a circular shape, the backdraft prevention member (140) being fastened by (as illustrated in Figure 8) forming fastening holes corresponding to the fastening holes of the stacked discharging cap part and the finishing cap part, wherein the backdraft prevention member is installed downstream of the discharging cap part (as illustrated in Figure 8); and
fastening members (161) fastened and assembled by bolts and nuts (as illustrated in Figure 8) through the fastening holes of the backdraft prevention member, the discharging cap part, and the fixing member, so as to form a gap a (the gap between 130 and 140) between the backdraft prevention member and the discharging cap part.  
However, Lee lacks teaching the finishing part of the finishing cap part is a cone formed of a circular inclined wall, the finishing flange part extends at a right angle from the wide lower end of the finishing cone part, the discharging part of the discharging cap part is a cone formed of a circular inclined side, the discharging flange part extends at a right angle from the wide lower end of the discharging cone part, the backdraft prevention member is provided with at least three support legs extending from a peripheral part of the curved plate body, the support legs having the fastening holes and provided with opening parts through which airflow is introduced at positions between the support legs, and simultaneously provided with a first bent edge part and a circular groove along the circular peripheral part of the curved plate body, thereby being installed between the stacked finishing cap part and the discharging cap part.  
Park (U.S. Patent No. 8,303,385) teaches (see Figures 4 and 5):
A ventilator (10) wherein the finishing cap part (41) and the discharging cap part (81) are provided with a cone part formed of a circular inclined side (as illustrated in Figure 5). 
Park (U.S. Patent No. 6,190,251) teaches (see Figures 1, 2, and 3):
A ventilator (ventilator illustrated in Figure 1) wherein the finishing cap part (bottom 200) and the discharging cap part (top 200) are provided with a cone part formed of a circular inclined side (as illustrated in Figure 2). 
Lee (U.S. Pre-Grant Publication No. 2017/0108234) teaches (see Figures 1, 2, and 3):
A ventilator (ventilator illustrated in Figure 1) wherein the finishing cap part (30) and the discharging cap part (400) are provided with a cone part formed of a circular inclined side (as illustrated in Figure 2). 
Hatcher (U.S. Patent No. 2,985,091 teaches (Figure 5):
A ventilator (ventilator illustrated in Figure 5) wherein the backdraft prevention member (44) is located upstream of the discharging cap part (41). 
Tubiasson (U.S. Patent No. 3,853,042) teaches (Figures 1 and 2):
A ventilator (ventilator illustrated in Figure 2) wherein the air discharges through (as illustrate by the air flow arrows in Figure 2) a center aperture (11) of a discharging cap member (20). 
Howard (U.S. Patent No. 3,469,518) teaches (Figure 2):
A ventilator (13) comprising a backdraft prevention member (29) that has at least three legs (30).
However, the prior art cannot be combined to arrive at the claimed invention without impermissible hindsight.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
06/14/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762